DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-18 are pending in this application.  

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 9-18) in the reply filed on 5/18/22 is acknowledged.  Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 9-18 are examined in this Office action. 

 Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation “wherein a critical dimension of the barrier layer is different from a critical dimension of the pinned layer.” is not properly described in the application as filed.  Paragraphs [0022] and [0005] repeat the recitation but do not describe the meaning of the critical dimension of the barrier layer, nor do they describe the meaning of the critical dimension of the pinned layer.  The recited critical dimensions are not shown in the drawings. It is not clear that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 9-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 recites the limitation “wherein a critical dimension of the barrier layer is different from a critical dimension of the pinned layer”.  It is unclear what is meant by a critical dimension because there is more than one critical dimension. The thickness has a critical dimension.  Likewise the width also has a critical dimension.  Applicant’s specification is silent with respect to the definition of the critical dimensions. As such, it is impossible to determine what is meant by a critical dimension of the barrier layer and a critical dimension of the pinned layer. To illustrate the broad nature of the term “critical dimension” the following references are provided each with different definitions for a critical dimension.
Su (US 2020/0395214 [0031] teaches a critical dimension defined as the smallest distance between the features of the primary pattern
Yati (US 2020/0111206 [0038] teaches a critical dimension defined by an equation.
Liang (US 2019/00067112 [0034] teaches a critical dimension defined as a width or pitch.
Yeh (US 2013/0241075 [0033] teaches a critical dimension defined as the dimension of the smallest geometrical features that can be formed during semiconductor manufacturing
Clearly, one of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. 
In the interest facilitating a compact prosecution, the limitation is interpreted as follows: wherein a width of the barrier layer is different from a width of the pinned layer.
Claims 10-18 depend from rejected claim 9, include all limitations of claim 9 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Insofar as definite, Claims 9 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US Patent Application Pub No 2021/0143324) hereinafter referred to as Lin. 
Per Claim 9 Lin discloses a semiconductor device, comprising
a magnetic tunneling junction (38) on a substrate (12), wherein the MTJ comprises: a pinned layer on (24) the substrate; a barrier layer (28) on the pinned layer; and a free layer (30) on the barrier layer,
wherein a critical dimension of the barrier layer is different from a critical dimension of the pinned layer [0021].
Per Claim 12 Lin discloses the device of claim 9, including a reference layer (26) between the barrier layer (28) and the pinned layer (24). (see figure 7)
Per Claim 13 Lin discloses the device of claim 12, including where a width of the free layer (30) is less than a width of the reference layer (26). (see figure 7)
Per Claim 14 Lin discloses the device of claim 9, including where the free layer (30) and the reference layer (26) comprise same material. ([0012] teaches that (26) and 30 each can be iron, cobalt, nickel, or cobalt-iron-boron (CoFeB).)

Insofar as definite, Claims 9-11 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US Patent Application Publication No 2019/0157544) hereinafter referred to as Hsu. 
Per Claim 9 Hsu discloses a semiconductor device, comprising
a magnetic tunneling junction (340) on a substrate (200), wherein the MTJ comprises: a pinned layer on the substrate; a barrier layer on the pinned layer; and a free layer on the barrier layer, ([0003] teaches MTJ device includes free layer, tunnel layer, and pinned layer.
wherein a critical dimension of the barrier layer is different from a critical dimension of the pinned layer (see [0034] which defines the critical dimension as width, and figure 7 which shows the width of the MTJ varying linearly with distance from the substrate, hence the width of the barrier layer and the width of the pinned layer are not the same, and the limitation is anticipated.)
Per Claim 10 Hsu discloses the device of claim 9, including where a width of the free layer is equal to a width of the barrier layer. (all layers of the MTJ are the same width, as shown in figure 5)
Per Claim 11 Hsu discloses the device of claim 9, including where a width of the free layer is less than a width of the pinned layer. (see figure 7 which shows the width of the MTJ varying linearly with distance from the substrate, hence the limitation is anticipated)
Per Claim 15 Hsu discloses the device of claim 9, including a spacer (370) adjacent to the barrier layer and the free layer; and a cap layer (described in [0029], not shown) adjacent to the spacer and the pinned layer. (see figure 10)
Per Claim 16 Hsu discloses the device of claim 15, including where a bottom surface of the spacer (360) is lower than a bottom surface of the barrier layer (barrier layer is part of 340). (see figure 7)
Per Claim 17 Hsu discloses the device of claim 15, including a top electrode (350) on the free layer, wherein a top surface of the spacer (370) is even with a top surface of the top electrode. (as shown in figures 11-12)
Per Claim 18 Hsu discloses the device of claim 15, including where the spacer (370) and the cap layer comprise different materials. ([0041] discloses that (370) can includes materials of silicon oxide (SiOx), silicon nitride (SiNx), silicon oxynitride (SiON), or silicon carbide (SiC); [0029] discloses that the capping layer may include non-ferromagnetic material, which may be a metal or an insulator, for example, Ag, Au, Cu, Ta, W, Mn, Pt, Pd, V, Cr, Nb, Mo, Tc, Ru, Ir, Re, Os, Al.sub.2O.sub.3, MgO, TaO, RuO or the like, hence the limitation is anticipated.)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894